     Case 2:16-cv-01227-JAD-EJY Document 150 Filed 05/12/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   BRYAN DRYDEN,                                             Case No. 2:16-cv-01227-JAD-EJY
 5                   Plaintiff,
                                                                            ORDER
 6          v.
 7   STATE OF NEVADA, et al.,
 8                   Defendants.
 9

10          On May 1, 2020, this Court granted Defendants’ Motion for an Extension of Time in which
11   to Respond to Plaintiff’s Motion for Summary Judgment, and ordered the parties to file a joint status
12   report advising the Court whether Plaintiff has reviewed his medical records. ECF No. 143. The
13   Court stated it would set a date by which the parties are required to respond to the opposing party’s
14   Motion for Summary Judgment after the joint status report has been filed. Id. at 1:24–25.
15          On May 8, 2020, Defendants filed a Notice of Compliance advising the Court that Plaintiff
16   had conducted his review of his medical file and selected one page to be submitted to the Court.
17   ECF No. 149 at 2:14–15.
18          Accordingly, IT IS HEREBY ORDERED that:
19               •   Defendants shall have thirty (30) days from the date of this Order to file an
20                   Opposition to Plaintiff’s Motion for Summary Judgment (ECF No. 137);
21               •   Plaintiff shall have fourteen (14) days from the filing of Defendant’s Opposition to
22                   file a Reply in support of his Motion for Summary Judgment; and,
23               •   Defendants shall have fourteen (14) days from the date of this Order to file a Reply
24                   in support of their Motion for Summary Judgment (ECF No. 134).
25          DATED THIS 12th day of May, 2020.
26

27                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
28
                                                     1
